Citation Nr: 0600240	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  00-16 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1973 to July 1993.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 2000 rating action that, 
inter alia, denied service connection for an eye disability, 
for bilateral pes planus, and for a joint disorder, claimed 
as arthritis and/or gout affecting multiple joints.  The 
veteran filed a Notice of Disagreement in May 2000, and the 
RO issued a Statement of the Case (SOC) later that month.  
The veteran filed a Substantive Appeal in July 2000.  The RO 
issued Supplemental SOCs (SSOCs) in September and October 
2001 and May 2002.

In September 2002, the Board undertook further evidentiary 
development in this case pursuant to the provisions of 
38 C.F.R. § 19.9 (2002).  Later, however, the provision of 
38 C.F.R. § 19.9 purporting to confer upon the Board the 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, was held 
to be invalid.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

Consequently, in June 2003, the Board remanded the matters on 
appeal to the RO.  By rating action of August 2003, the RO, 
inter alia, granted service connection for bilateral pes 
planus; this represents a full grant of the benefit sought on 
appeal with respect to that issue.  The RO also granted 
service connection for bilateral knee patellofemoral pain 
syndrome; this represents a partial grant of the benefit 
sought on appeal with respect to the issue of service 
connection for a multiple joint disorder, to include 
arthritis and/or gout.  A SSOC was issued in September 2003, 
reflecting the RO's continued denials of service connection 
for an eye disability and a disorder of multiple other 
joints, to include arthritis and/or gout.

By decision of August 2004, the Board granted service 
connection for chronic left shoulder strain, denied service 
connection for any other joint disorder, and remanded the 
claim for service connection for an eye disability to the RO 
for further development of the evidence and for due process 
development.  After accomplishing further action, the RO 
continued the denial of service connection for an eye 
disability (as reflected in the October 2005 SSOC), and 
returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  No chronic eye disability, including glaucoma, was 
present in service, and the only medical opinion on the 
question of nexus between any current eye problems and 
service weighs against the claim.. 


CONCLUSION OF LAW

The criteria for service connection for an eye disability are 
not met.  38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him about what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.
 
Through the September 1999 RO letter, the January 2000 rating 
action, the May 2000 SOC, the September and November 2000 and 
February and May 2001 RO letters, the September 2001 rating 
action, the September and October 2001 and May 2002 SSOCs, 
the August 2002 and June 2003 RO letters, the September 2003 
SSOC, the November 2004 and June 2005 RO letters, and the 
October 2005 SSOC, the veteran and his representative were 
variously notified of the legal authority governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate his claim, and the evidence that had 
been considered in connection therewith.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

The Board also notes that the RO letters, SOC, and SSOCs 
variously informed the veteran and his representative of what 
the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the February 2001, June 2003, and November 2004 
RO letters informed the appellant of the VCAA's requirements, 
and notified him that he could help with his claim by 
informing VA of any additional information or evidence that 
he wanted it to try to obtain for him, where to send 
additional evidence or information concerning his appeal, and 
where he could request assistance if needed.  The latter 
November 2004 RO letter specifically notified the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claim.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant about what evidence, if any, will be obtained by him 
and what evidence will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided at the time that, or 
immediately after, the VA receives a complete or 
substantially-complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In this appeal, RO documents strictly meeting the VCAA's 
notice requirements were not, nor could they have been, 
provided to the veteran prior to the January 2000 rating 
action on appeal, inasmuch as the VCAA was not enacted until 
November 2000.  Moreover, the Board finds that the lack of 
pre-adjudication notice in this appeal does not prejudice the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this appeal, the delay in issuing 
the 38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  As indicated above, 
the rating actions, numerous RO letters, SOC, and SSOCs 
issued between 1999 and 2005 have repeatedly explained to the 
veteran what was needed to substantiate his claim.  As a 
result of RO development and the Board's remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in 
adjudicating the claim on appeal.  The RO most recently 
readjudicated the veteran's claim in October 2005 on the 
basis of all the evidence of record, as reflected in the 
SSOC.

Additionally, the Board finds that all necessary development 
of the claim has been accomplished, and that no further 
action is needed to satisfy the duty to assist.  The RO, on 
its own initiative, as well as pursuant to the Board's 
remands, has made reasonable and appropriate efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, to include obtaining numerous service 
and post-service private and VA medical records.  
Significantly, neither the veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional, existing evidence pertinent to the claim that 
has not been obtained.  In a December 2004 statement, the 
veteran stated that he had no other medical records that 
pertained to his claim.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In this case, the veteran is seeking service connection for 
an eye disability, to include glaucoma.  In this case, 
however, the competent medical evidence does not persuasively 
establish that the veteran has, or ever has had, any eye 
disability.

The veteran's service medical records are completely negative 
for findings or diagnoses of any chronic eye disability, 
including glaucoma.  In March 1991, the veteran was treated 
for what was assessed as bilateral dry eye.  In May 1991, he 
was treated for what was assessed as dry eye secondary to 
meibomian gland blockage; he was also evaluated for possible 
glaucoma.  On April 1993 retirement examination, the veteran 
gave a family history of glaucoma; after ophthalmological 
examination, the assessments included increased cup-to-disc 
ratio and borderline intraocular pressure, but subsequent 
Humphrey visual field testing revealed no glaucomatous field 
defects. 

Numerous post-service VA and private medical records from 
2000 to 2005 are similarly fail to persuasively establish the 
existence of an actual eye disability, including glaucoma.  
June 2000 VA funduscopic examination of the eyes was normal.  
After May 2001 VA ophthalmological examination, the 
impressions included bilateral dry eye, which the physician 
stated was a chronic ocular irritation.  The examiner also 
noted that the veteran had been a glaucoma suspect in 
military service, with an enlarged cup-to-disk ratio; he 
opined that the veteran's elevated intraocular pressure was 
most likely due to the veteran's squeezing of this area.  In 
a July 2001 addendum, the VA ophthalmologist reviewed June 
2001 private Goldmann visual field test results that he 
opined did not correlate with the veteran's general eye 
examination and did not properly represent his peripheral 
vision because of the veteran's apparent lack of cooperation 
with visual field testing.  

On May 2003 VA ophthalmological examination by the same 
physician who examined the veteran in May 2001, the veteran 
stated that he continued to use artificial tears to treat a 
sandy, gritty feeling in his eyes.  After examination, the 
impressions included chronic dry eyes, a mild, chronic 
irritation that benefitted from the use of artificial tears.  
The physician also felt that the veteran remained a glaucoma 
suspect because of his increased cup-to-disk ratio and 
borderline intraocular pressures.

In a June 2005 supplemental opinion, the same VA 
ophthalmologist that examined the veteran in 2001 and 2003 
reviewed the entire claims file for the purpose of addressing 
the question of whether his eye problems were related to his 
military service.  The examiner noted that, although the 
veteran was diagnosed with an increased cup-to-disk ratio and 
a positive family history of glaucoma in service, he 
demonstrated no evidence of glaucoma, in that his medical 
record documented normal visual fields.  The examiner also 
noted that the veteran's cup-to-disk ratio remained stable 
for many years, including on 2001 and 2003 examinations, and 
the physician opined that the veteran did not currently have 
glaucoma, noting that he showed a spurious result on 2001 
visual field testing that should be disregarded.  He further 
opined that the veteran was not diagnosed with glaucoma in 
military service, but was simply noted to have an increased 
cup-to-disk ratio and a positive family history of glaucoma.  
With respect to dry eyes, the examiner stated that the 
veteran had meibomian gland inspissation and clogging in 
service, which resolved with treatment including artificial 
tears.  He noted that, in 2003, the veteran continued to be 
dependent on artificial tears, but opined that his dry eyes 
were not related to his military service.  

This evidence establishes, by competent evidence, that no 
chronic disability was shown in service, and there is no 
medical relationship between any current eye problems and 
military service.  As indicated above, in the 2005 medical 
report, the VA physician that had previously examined the 
veteran ruled out the presence of glaucoma in service and 
currently, and opined that the veteran's in-service dry eyes 
constituted an ocular irritation that resolved with 
treatment..  While the veteran undoubtedly has also suffered 
from dry eyes post service, the same physician opined that 
any such eye problems were not related to the veteran's 
military service.  Hence, the only medical opinion on the 
matters of current disability and nexus weighs against the 
claim, and neither the appellant nor his representative has 
presented or alluded to the existence of any supporting 
medical opinion.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions in adjudicating the claim on appeal.  
While the Board does not doubt the sincerity of the veteran's 
beliefs that he currently has an eye disability as a result 
of military service, he simply does not have the appropriate 
medical training and expertise to competently render a 
probative opinion on a medical matter.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

For all the foregoing reasons, the claim for service 
connection must be denied.  In reaching this conclusion, he 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as competent medical 
evidence simply does not support the claim, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for an eye disability is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


